Citation Nr: 0815621	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-35 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for left ankle mild degenerative joint disease.

2.  Entitlement to service connection for left leg varicose 
veins (claimed as a leg condition), to include as secondary 
to service-connected left ankle mild degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted service connection for 
left ankle mild degenerative joint disease (hereinafter left 
ankle DJD) and denied entitlement to service connection for 
left leg varicose veins.  

The issue of entitlement to service connection for left leg 
varicose veins, to include as secondary to service-connected 
left ankle mild DJD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Left ankle mild degenerative joint disease is not 
manifested by marked ankle limitation of motion.


CONCLUSION OF LAW

The criteria for a higher initial evaluation in excess of 10 
percent for left ankle mild degenerative joint disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for left ankle DJD.  In this regard, once service 
connection is granted and an initial disability rating and 
effective date have been assigned, the claim is 
substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the veteran in August 
2005 before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records and all 
relevant private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim for 
an increased rating for left ankle DJD.  The Board notes that 
in an October 2005 Form 21-4142, the veteran requested that 
VA obtain records from S.F.M.C. from 1995 to 1996 for 
lithotripsy.  Although these records were not requested, the 
Board notes that the veteran has not indicated that his 
lithotripsy condition is related to his service-connected 
left ankle DJD.  As such, any failure of VA to obtain these 
records is not prejudicial to the instant claim.  The veteran 
was also afforded a VA examination in November 2005 in 
connection with his claim.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them a SOC, which informed them of the 
laws and regulations relevant to the veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.

Additionally, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2007).  The RO provided the veteran an appropriate VA 
examination in November 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  Further, the 
VA examination report addresses the rating criteria and is 
adequate upon which to base a decision.


LAW AND ANALYSIS

1.  Left ankle mild degenerative joint disease.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a 10 percent disability 
evaluation for his left ankle DJD pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5271.  Diagnostic Code 5010 
states that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003, which in 
turn, states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected which in this case 
would be Diagnostic Code 5271 (limited motion of the ankle).  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  The ankle is considered a major 
joint.  38 C.F.R. § 4.45(f).  In this case the veteran is 
already assigned a 10 percent disability evaluation for his 
service-connected disability, and involvement of 2 or more 
major joints or 2 or more minor joint groups 
and incapacitating episodes are not shown by the competent 
medical evidence of record.  Therefore a higher rating is not 
warranted based on findings of arthritis and the veteran's 
disability is best rated under Diagnostic Code 5271.  
See id.   

Diagnostic Code 5271 provides for a 10 percent rating for a 
moderate limited motion of the ankle and a 20 percent rating 
for a marked limited motion of the ankle.  38 C.F.R. § 4.71a, 
DC 5271.  

Full range of ankle dorsiflexion is from 0 to 20 degrees and 
full range of ankle plantar flexion is from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to an initial evaluation in excess of 
10 percent disabling for his left ankle DJD under 38 C.F.R. 
4.71a, Diagnostic Code 5271.  The medical evidence of record 
does not show marked limited motion of the left ankle.  In 
this regard, his during his November 2005 VA examination, the 
dorsiflexion was full (0-20), plantar flexion was 0-40, 
eversion was 0-10 out of 20, and inversion was 0-40 out of 
30.  38 C.F.R. § 4.71, Plate II.

The Board has also considered the provisions of DeLuca, 8 
Vet. App. 202, 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 5271.  
The Board notes that the veteran complained of generalized 
stiffness, swelling throughout the leg, and pain during the 
November 2005 VA examination.  However, he did not complain 
of any locking or instability.  Additionally, although a 
slight limp was observed, the veteran did not use assistive 
devices.  Importantly, the veteran did not complain of pain 
with any type of ambulation, but that it was throughout the 
whole left leg.  Importantly, despite the veteran's 
complaints of pain upon repetition, dorsiflexion and plantar 
flexion were not changed.  The Board also finds it 
significant to note that the veteran was noted by the 
November 2005 VA examiner to have varicosities throughout his 
whole left leg from his thigh to his foot, for which he is 
not service-connected.  Further, upon examination, swelling 
to the ankle itself was not observed.  As such, the Board 
finds that any stiffness or pain is contemplated by the 10 
percent rating.  DeLuca, 8 Vet. App. 202, 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, 5271.  Consequently, the Board finds that 
the medical evidence does not more nearly approximate the 
criteria for an rating in excess of 10 percent at any time 
during the appeal.  DeLuca, 8 Vet. App. 202, 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.  

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Consideration has therefore been given to other potentially 
applicable diagnostic codes.  However, the veteran has not 
been shown to have any of the necessary findings to warrant 
ratings under any of the following codes throughout the 
rating period.  Diagnostic Codes 5270 and 5272 both require 
ankylosis, which the veteran has not been shown to have, 
rendering both codes inapplicable.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 and 5272.  Under Diagnostic Code 5273, 
a 10 or 20 percent evaluation requires malunion of the os 
calcis or astragalus with moderate or marked deformity 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5273.  
However, malunion has not been diagnosed and neither has 
moderate or marked deformity; therefore, this diagnostic code 
is not for consideration.  Diagnostic Code 5274 requires 
astragalectomy but the veteran has not undergone an 
astragalectomy so this code is also not applicable.  
38 C.F.R. § 4.71a, Diagnostic Code 5274.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected left ankle 
DJD has caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  In fact, during the November 2005 examination, 
it was noted that the veteran worked full time as a 
custodian.  Therefore, the Board finds that the requirements 
for an extraschedular evaluation for the veteran's service-
connected left ankle DJD under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent 
disabling for left ankle mild degenerative joint disease is 
denied.


REMAND

2.  Left leg varicose veins 

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).

In a July 2005 statement, the veteran indicated that he had 
been treated for his leg, ankle, and foot condition at the 
John J. Pershing VAMC in the early 1980s.  The Board notes 
that the veteran indicated in his July 2005 Form 21-526 that 
he was suffering from pain and swelling in his left leg, 
ankle, and foot which was recharacterized as entitlement to 
service connection for varicose veins (claimed as a leg 
condition) in the December 2005 RO decision.  Although the 
veteran did not specifically indicate that he was treated for 
varicose veins in the 1980s, the Board finds that the 
veteran's contention that he was treated for a left leg, 
ankle, and foot condition might encompass such.  Therefore, 
as VA records are considered part of the record on appeal 
since they are within VA's constructive possession, a remand 
is necessary so they can be associated with the claims file.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, in January 2008, VA received two 21-4142 noting 
that the veteran had surgery for blood clots in December 2007 
and requesting records from Dr. R at P.B.R.M.C. and Dr. C in 
support of his appeal.  Therefore, on remand, attempts should 
be made to associate these records with the claims file.  

The veteran has also not been provided with a VCAA letter 
that explains the criteria for establishing service 
connection on a secondary basis.  In addition, the veteran 
has not been provided with the new laws and regulations 
pertinent to his claim for service connection for varicose 
veins, to include as secondary to service-connected left 
ankle DJD.  In September 2006, while this appeal was pending, 
this regulation was amended.  The Board notes that the 
veteran was already provided with the older version of the 
regulation pursuant to 38 C.F.R. § 3.310(b) (2006) in the 
October 2006 SOC.  Therefore, on remand, the RO should 
provide the veteran with the new version pursuant to 38 
C.F.R. § 3.310(b) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran a 
notice letter in connection with his claim 
for service connection for left leg 
varicose veins, to include as secondary to 
service-connected left ankle mild 
degenerative joint disease.  The letter 
should inform him of the information and 
evidence that is necessary to substantiate 
the claim; (2) inform him about the 
information and evidence that VA will seek 
to provide; (3) inform him about the 
information and evidence he is expected to 
provide; and (4) ask him to provide any 
evidence in his possession that pertains 
to the claim.  The letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran 
should be informed that before secondary 
service connection for any disability may 
be granted as a matter of law, service 
connection must be granted for the primary 
conditions he is claiming the disabilities 
are secondary to.  The veteran should also 
be informed of the requirements for 
establishing secondary service connection 
under the new version of the regulation 
for secondary service connection as 
outlined in 38 C.F.R. § 3.310(b) (2007).

2.  The AMC/RO should obtain treatment 
records relevant to the veteran's claim 
for left leg varicose veins from the John 
J. Pershing VA facility dated in the early 
1980s and associate them with the claims 
file.  Any failed attempts to locate these 
records should be so documented.

3.  The AMC/RO should obtain private 
treatment records from Dr. R at the 
P.B.R.M.C. and from Dr. C as outlined in 
his January 2008 Form 21-4142 and 
associate them with the claims file.  

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence and adjudicated on 
both a direct and secondary basis.  If the 
benefit sought is not granted, the veteran 
and his representative should be furnished 
a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC should set forth all 
applicable laws and regulations pertaining 
to the issue, including both the old and 
the new version of the regulation for 
secondary service connection.  38 C.F.R. 
§ 3.310(a) (2006) and 38 C.F.R. § 3.310(b) 
(2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


